DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 1-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claims 1, 3, 7-9, it is unclear if “the operational combination” of claims 3, 7-9 is referring to “in operational contact” of claim 1.  There is a lack of antecedent basis. 

 	As to claims 1, 5, and 6, it is unclear if “the emitted radiation” of claims 5 and 6 is referring to “to emit radiation by spontaneous emission” in claim 1.  The Examiner notes that claim 1 does not positively recite emitted radiation.  Furthermore, parent claim 3 which recites “a material”, does not teach emitted radiation by the material.

 	As to claim 9, there is a lack of antecedent basis for “the onset results”.

No Prior Art Applied
 	No prior art has been applied to claims 1-11.  The Examiner was unable to find the limitation “an emissive layer being able to emit radiation by spontaneous emission . . . by a gain saturated emission (“GSE”)”.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829